1 Smith, P. J.:
The referee and the Special Term properly held that the relator did not show inequality in the assessment of its special franchise. The sole question, therefore, remaining for discussion is whether the assessment has been rendered void by the apportionment made between the different school districts of the city by the city assessors.
By section 39 of the former Tax Law (Gen. Laws, chap. 24; Laws of 1896, chap. 908), which is now section 40 of the present Tax Law (Consol. Laws, chap. 60; Laws of 1909, chap. 62), the assessors of each town in which a railroad, telegraph, telephone or pipe line company is assessed upon property lying in more than one school district therein are required to apportion the assessed valuation of the property of each of such corporations among such school disti'icts. By section 42 of the former Tax Law (added by Laws of 1899, chap. 712, as amd. by Laws of 1904, chap. 382), which is now section 43 of the present Tax Law (as amd. by Laws of 1909, chap. 275, and Laws of 1910, chaps. 7, 458), it is provided that the State Board of Tax Commissioners shall annually fix and determine the valuation of each special franchise subject to assessment in each city, town or tax district. Provision is then made for the apportionment of the valuation of the franchise where a part of such franchise is in a village and part in a town, and also where the franchise is located in a village which is situated in more than one tax district. The section further provides: “ The town assessors shall make an apportionment among school districts at the time and in the manner required by section thirty-nine (forty) of this chapter.” So *759that if the property of the relator had been in a town in which were two school districts, there is no question as to the authority of the town assessors to apportion the valuation of that franchise between the two school districts. By section 261 of the “ White ” charter (Laws of 1898, chap. 182, as amd. by Laws of 1900, chap. 415), which was in force in 1907, it was provided that city assessors “ shall possess all the powers conferred, be subject to all the obligations imposed and perforin all the duties appertaining to the office of assessor in the towns of the State or the office of assessor in any of the cities affected by this act at the time when the same shall take effect.” This provision of law was applicable to the city of Troy, and gave to the assessors of the city of Troy the power and the duty to apportion among the different school districts in said city the special franchise valuation as made by the State Board of Tax Commissioners.
It is claimed, however, that the local assessors have not conformed to the requirements of former section 39 or present section 40, as made applicable by section 42 of the former law and section 43 of the present law, and have not filed with the city clerk the proper certificate. The assessors have judicially determined the apportionment of valuations, have placed them in the assessment rolls of the two school districts, which rolls have been signed by them, and which rolls have been filed in the city clerk’s office. The time within which the certificate may be filed with the city clerk is directory, and if necessary such certificate can now be filed so as to conform to the letter of the statute.
The order declaring the assessment void should, therefore, be reversed on law and facts, with costs, and the writ quashed, with fifty dollars costs and disbursements.
All concurred, except Houghton, J., dissenting.
Final order reversed on law and facts, with costs, and writ quashed, with fifty dollars costs and disbursements.